1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                 ***
9     UNITED STATES OF AMERICA,                    Case No. 2:17-cr-00193-LRH-CWH

10                                        Plaintiff, ORDER
             v.
11

12    DONALD S. TOOMER,

13                                    Defendant.

14

15          Before this Court is the Report and Recommendation of U.S. Magistrate Judge

16   Carl W. Hoffman (ECF No. 87) entered on December 28, 2018, recommending denying

17   defendant’s Motion to Dismiss the Indictment or for the Imposition of Other Sanctions

18   (ECF No. 73) entered on October 3, 2018, and granting the government’s Motion for

19   Leave to File Sur Reply (ECF No. 84) filed on November 27, 2018. No objection to the

20   Report and Recommendation has been filed. The action was referred to the Magistrate

21   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2 of the Rules of Practice

22   of the United States District Court for the District of Nevada.

23          The Court has conducted its de novo review in this case, has fully considered the

24   pleadings and memoranda of the parties and other relevant matters of record pursuant to

25   28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2. The Court determines that the Magistrate

26   Judge’s Report and Recommendation (ECF No. 87) entered on December 28, 2018,

27   should be adopted and accepted.

28   ///
                                                   1
1          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

2    Recommendation (ECF No. 87) entered on December 28, 2018, is adopted and

3    accepted, and defendant’s Motion to Dismiss the Indictment or for the Imposition of Other

4    Sanctions (ECF No. 73) is DENIED.

5          IT IS FURTHER ORDERED that the government’s Motion for Leave to File Sur

6    Reply (ECF No. 84) is GRANTED.

7          IT IS SO ORDERED.

8          DATED this 25th day of January, 2019.

9

10                                                  LARRY R. HICKS
                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                2
